Title: To Thomas Jefferson from Henry Lee, Sr., 9 April 1781
From: Lee, Henry
To: Jefferson, Thomas



Sir
Prince William County April 9th. 1781.

On the first Instant a Small Schoner Vessel tender to the Trimer privateer belonging to Goodrichs Company with 21 Men Commanded by one Dickson went up to Alexandria and in the Night Attempted to Cut out before the town a Vessel belonging to Baltimore. Fortunately they were discovered and the wind Changing prevented their Succeeding. They immediately made off down the river and were pursued by two Armed Vessels and owing to a favourable North West wind was taken before they got to the Trimer which with the Supprise and another Sloop of War laid at Cedar point belonging to the same Company. As soon as the Schoner found she Must be taken the Men took to their boats and landed on the Virginia Side of the River. 16 of them were taken by the Inhabitants 8 of whom were sent to Fredksburg from whence I hear they are sent to Winchester. The others were sent up in the Vessels that Pursued them to Alexandria and are Confined in that Goal. Among them is Dickson. The Privateers as they Came up took thirty Negroes and the Oveerseer from a Plantation of Consellor Carters at Coles point in Westmoreland and have Plundered the Houses of Messrs. Gerard Hooe, John Washington and many other persons of all their furniture and other Valuable Effects and taken off some Negroes. On Friday last in the Night (we had an Account Yesterday from a Man from Maryland) they went up Port Tobacco Creek and there did great damage, Plundered the houses of Mr. Walter Hanson [and] Mr. Neale, Carried Mr. Neale off and also a son of Mr. Hanson, Plundered the house of the Preist and many others. Mr. George Dents houses they Burnt and a fine Stallion and two Chair horses suffered in the flames. Mr. Lawson Manager to Colo. Tayloes Neabsco Iron works Near me, lost also a Vessel loaded with 100 barrels of Corn; was taken from Nanjamy. On receiving official Notice from the County Lieutenant of Stafford that the Enemy were making up the river and the Town of Dumfries with the Warehouses on Quantico Creek might be their Object and that the Inhabitants might be Secured against these Plunderers I immediately ordered all the Militia that Could be Armed  to rendezvous at the Mouth of Quantico and there have been these two days about forty there on duty. If the Enemy do not appear on the Shifting of the Wind which being this two days at Northwest and against them, I shall only keep a few lookouts. If the Enemy had Succeeded at Alexandria they intended; one of the Prisoners say, to have burnt Genl. Washingtons Houses, Plundered Colo. Mason and myself and endeavoured to have made me a Prisoner. As the Act of Assembly impowers you to raise any Number of horse it would be Adviseable to order a few horse to be raised in the different Countys on Potomac and Constantly keep in pay to give Notice of the Movements of the Enemy from time to time which would be of Amazing Utility and Quiet the Inhabitants in their Possessions and save Many familys from being Plundered. I hope to receive your Answer by the return of the Post with such orders as you may Please to give which shall be implicitely Obeyed by Yr Excellencys Most obt. Servt.,

Henry Lee Coty Lt.

